Citation Nr: 0218113	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by depression.  

3.  Entitlement to service connection for claimed 
hepatitis C.  

4.  Entitlement to an increased rating, in excess of 20 
percent, for the service-connected sling palsy of the left 
arm.  

5.  Entitlement to a compensable rating for the service-
connected conversion disorder.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the RO that denied service connection for post-traumatic 
stress disorder and a depression and increased ratings for 
the service-connected sling palsy of the left arm and a 
conversion disorder.  

In a subsequent August 2000 rating action, the RO assigned 
an increased rating of 20 percent for his service-
connected left arm disability.  

In a November 2001 rating decision, the RO denied the 
veteran's claim of service connection for hepatitis C.  In 
February 2002, he filed a Notice of Disagreement regarding 
this determination.  



REMAND

On a February 2002 written statement, the veteran 
requested a personal hearing in Washington, D.C. before a 
Member of the Board.  See 38 C.F.R. § 20.700 et seq.  
(2002).  Such a hearing was scheduled for October 2002.  

However, prior to the scheduled date of the hearing, the 
veteran contacted the Board and requested the location of 
his hearing be moved to the RO due to his inability to 
travel to Washington, D.C.  A personal hearing before a 
Member of the Board at the RO has not yet been afforded 
the veteran.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address 
questions not previously considered by the RO.  See Board 
of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a) 
(2002)).  

The revisions to the regulations provide that a Member of 
the Board may remand a case to the RO in order to correct 
a procedural defect.  

It is also noted that it is the policy of the Board to 
remand issues such as have been presented in this case.  
See Chairman's Memorandum 01-02-01, para. 9(c)(5) (Jan. 
29, 2002), noting that a Board hearing held at the RO is 
one of the actions that must be scheduled at the RO level 
on account of current law requiring it.  

Therefore, the Board has determined that remand of these 
issues is required in order to afford the veteran his 
requested hearing.  

The Board next notes that the veteran's claim of service 
connection for hepatitis C was denied within a November 
2001 RO rating decision.  In a February 2002 written 
statement, the veteran expressed disagreement with this 
decision and a desire to appeal; therefore, the Board 
accepts this statement as a Notice of Disagreement on the 
denial of service connection for hepatitis C.  See 
38 C.F.R. § 20.201 (2002).  

However, a Statement of the Case on this issue has not yet 
been provided the veteran.  The Board hereby remands the 
issue of service connection for hepatitis C for 
preparation of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238, 241 (when no RO action has been 
taken on a claim for which there is a valid Notice of 
Disagreement, the appropriate remedy is remand, not 
referral, of the issue to the RO for issuance of a 
Statement of the Case).  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the veteran in order 
schedule him for a hearing at the RO 
before a Member of the Board.  The 
veteran should be afforded timely 
notice thereof.  

2.  The RO then should issue a 
Statement of the Case containing all 
applicable laws and regulations, on the 
issue of service connection for 
hepatitis C.  The veteran should be 
advised of the time period in which to 
properly perfect his appeal.  This 
issue should be returned to the Board 
only if it is perfected on appeal.  

Thereafter, the case should be returned to the Board for 
the purpose of appellate disposition, if in order.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The Board intimates no opinion 
at this time regarding the outcome of this appeal.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


